395 U.S. 708 (1969)
BANKS
v.
CALIFORNIA.
No. 670.
Supreme Court of United States.
Argued April 23, 1969.
Decided June 16, 1969.
CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA, FIRST APPELLATE DISTRICT.
Thomas J. Klitgaard, by appointment of the Court, 393 U. S. 931, argued the cause and filed briefs for petitioner.
Edward P. O'Brien, Deputy Attorney General of California, argued the cause for respondent. With him on the brief were Thomas C. Lynch, Attorney General, Albert W. Harris, Jr., Assistant Attorney General, and Louise H. Renne, Deputy Attorney General.
PER CURIAM.
Petitioner did not ask the Supreme Court of California to review the judgment entered by the Court of Appeal in this case. Therefore, the decision of the Court of Appeal is not a "[f]inal judgment . . . rendered by the highest court of a State in which a decision could be had . . . ." 28 U. S. C. § 1257, and we lack jurisdiction to review it. The writ of certiorari is dismissed for want of jurisdiction.
It is so ordered.